Mr. Chief Justice Shepard
delivered the opinion of the Court:
The right of the supreme court of the District to issue writs of certiorari to the juvenile court when it is proceeding, or is about to proceed, without jurisdiction, is not denied. United States v. West, 34 App. D. C. 12—17; Bradshaw v. Earnshaw, 11 App. D. C. 495-499; Harris v. Barber, 129 U. S. 366-371, 32 L. ed. 697-700, 9 Sup. Ct. Rep. 314.
The question presented is: Was the juvenile court without jurisdiction to punish for contempt?
The act of Congress of March 19, 1906, creating the juvenile *85court, confers power upon that court to punish contempts by a fine not exceeding twenty dollars ($20) and imprisonment for not more than forty-eight (48) hours. 34 Stat. at 1. 73, chap. 960.
This power is not limited to contempts committed in the presence of the court, but extends to those which tend to obstruct the administration of justice therein.
The question of jurisdiction is not affected by the fact that there was no formal accusation against the petitioner, or affidavit of the grounds of contempt.
Tie was served with a notice of the charge against him, and had ample opportunity to explain and vindicate his conduct.
The formal accusation was not necessary to the jurisdiction of the court. Re Savin, 131 U. S. 267—279, 33 L. ed. 150—154, 9 Sup. Ct. Rep. 699.
There is no special bar of the juvenile court; all members of the bar of the supreme court of the District of Columbia are permitted to practise therein.
The rule served on the petitioner is not that he show cause why he should be disbarred, but simply that he should be suspended from practice before that court.
The power to suspend from practice in that court is one that is within its sound discretion.
The order suspending petitioner does not mean that ho shall not practise his profession, but simply that his right to do so will not be recognized in that tribunal.
We think that the court would be authorized to suspend an attorney from practice before that court in a case where he has aided and abetted a prisoner in evading a trial. M'Whorter v. Bloom, 3 N. J. L. 545.
The judgment is affirmed, with costs. Affirmed.